Exhibit 10.2

AMENDMENT TO PURCHASE AND SALE AGREEMENT

THIS AMENDMENT TO PURCHASE AND SALE AGREEMENT (this “Amendment”) is entered into
effective as of August 19, 2013, between RAIDER RANCH, LP, a Texas limited
partnership (“Seller”), and CHP PARTNERS, LP, a Delaware limited partnership
(“Purchaser”).

RECITALS

A. Seller and Purchaser have entered into a Purchase and Sale Agreement, dated
as of July 3, 2013 (the “Agreement”), with respect to certain properties defined
therein as the “Property” (this, and other initially capitalized terms used in
this Amendment without definition shall have the same meanings ascribed to such
terms in the Agreement).

B. Seller is the “Declarant” as described in that certain Declaration of
Covenants, Conditions and Restrictions for Villas at Raider Ranch recorded as
instrument number 2008043899 in the Official Records of Lubbock County, Texas
(the “Declaration”), and in connection with the purchase and sale contemplated
by the Agreement, Seller has agreed to assign all of its rights, title, and
interest as “Declarant” under the Declaration to Purchaser.

C. Accordingly, Seller and Purchaser now wish to modify the terms of the
Agreement as set forth in this Amendment.

NOW, THEREFORE, for and in consideration of the foregoing recitals, which are
incorporated herein, and other good and valuable consideration, the receipt and
sufficiency of which are acknowledged,

Purchaser and Seller agree as follows:

1. Assignment of Declarant’s Rights. The following is hereby added to the
Agreement as Section 7.2(q):

“(q) Seller shall execute and deliver to Purchaser an Assignment and Assumption
of Apartment Owner’s Rights in the form attached hereto as Exhibit 7.2(q).”

2. Exhibit 7.2(q). Exhibit 7.2(q) attached hereto is hereby added to the
Agreement as Exhibit 7.2(q) thereof.

3. Due Diligence Period and Additional Deposit. Purchaser hereby confirms that
the Due Diligence Period expires as of 5:00 p.m. (Eastern Time) on the date
hereof, and that Purchaser has elected to proceed to Closing upon the terms and
conditions set forth in the Purchase Agreement. Accordingly, Purchaser waives
its right to deliver a Termination Notice as set forth in Section 2.3 of the
Purchase Agreement and confirms its obligation to deliver the Additional Deposit
to Escrow Agent on or before Tuesday, August 20, 2013.

4. Miscellaneous: Except as expressly modified herein, the Agreement remains in
full force and effect and Purchaser and Seller ratify and affirm the Agreement
as modified herein.



--------------------------------------------------------------------------------

This Amendment may be executed in one or more counterparts, each of which shall
be deemed an original and all of which shall constitute the same instrument.
This Amendment may be executed via facsimile or by “PDF scanned signature” and
that facsimile or PDF shall be deemed an original for all purposes. If a
provision of this Amendment conflicts with a provision of the Agreement, this
Amendment shall supersede and control. All capitalized terms and phrases used in
this Amendment, if not defined in this Amendment, shall have the same meaning as
assigned to them in the Agreement.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

2



--------------------------------------------------------------------------------

SELLER:

 

RAIDER RANCH, LP,

a Texas limited partnership

By:  

Raider Ranch GP, LLC,

a Texas limited liability company,

its sole general partner

  By:   /s/ Craig W. Spalding     Craig W. Spaulding     Manager

 

 

S-1

Signature Page to Amendment to Purchase and Sale Agreement (Raider Ranch Land)



--------------------------------------------------------------------------------

PURCHASER:

 

CHP PARTNERS, LP, a Delaware limited partnership

By:   CHP GP, LLC, a Delaware limited liability company, its General Partner  
By:   CNL Healthcare Properties, Inc., a Maryland corporation, its sole member  
  By:   /s/ Tracey B. Bracco     Name:   Tracey B. Bracco     Title:   Vice
President

 

 

S-2

Signature Page to Amendment to Purchase and Sale Agreement (Raider Ranch Land)



--------------------------------------------------------------------------------

EXHIBIT 7.2(q)

ASSIGNMENT AND ASSUMPTION OF DECLARANT’S RIGHTS

 

THE STATE OF TEXAS

   §    §

COUNTY OF LUBBOCK

   §

THIS ASSIGNMENT AND ASSUMPTION OF DECLARANT’S RIGHTS (this “Assignment”) is made
as of                 , 2013 (the “Effective Date”), by and between RAIDER
RANCH, LP, a Texas limited partnership (“Assignor”), and CHP RAIDER RANCH TX
SENIOR HOUSING OWNER, LLC, a Delaware limited liability company (“Assignee”).

Recitals:

A. The Declaration of Covenants, Conditions and Restrictions for Villas at
Raider Ranch was recorded under Document No. 2008043899 in the Real Property
Records of Lubbock County, Texas (the “Records”) and was amended by the First
Amendment to Declaration of Covenants, Conditions and Restrictions for Villas at
Raider Ranch which was recorded under Document No. 2009040454 in the Records and
the Second Amendment to Declaration of Covenants, Conditions and Restrictions
for Villas at Raider Ranch which was recorded immediately prior to this
Assignment in the Records (as amended, the “Declaration”). Capitalized terms
used but not defined in this Assignment shall have the meanings ascribed to them
in the Declaration.

B. Pursuant to the Purchase and Sale Agreement dated as of July 3, 2013, by and
among Assignor, as seller, and CHP Partners, LP, a Delaware limited partnership
(“Original Purchaser”), as purchaser, as such Purchase and Sale Agreement may be
amended from time to time (collectively, “Purchase Agreement”), and as such
Purchase Agreement was assigned, pursuant to the Assignment of the Purchase
Agreement dated as of                          , 2013, by Original Purchaser to
Assignee and other parties listed therein, Assignor is conveying to Assignee
that certain vacant parcel of real property located at 6548 43rd Street,
Lubbock, TX 79407, as described on Exhibit A-1 of the Purchase Agreement and by
this reference incorporated herein (the “Property”). In connection with the
transfer of the Property, Assignor is assigning to Assignee its rights as
Declarant under the Declaration.

C. Pursuant to Section 14.1 of the Declaration, a transfer of the rights and
obligations of the Declarant set forth in the Declaration shall not be effective
unless it is in a written instrument signed by the Declarant and duly recorded
in the County Clerk Official Records of Lubbock County, Texas.

 

Exhibit 7.2(q)-1



--------------------------------------------------------------------------------

NOW THEREFORE, in consideration of the foregoing premises, of TEN and NO/100
DOLLARS ($10.00) in hand paid by Assignee, and of other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged,
Assignor and Assignee hereby agree as follows:

1. Assignment. Assignor hereby grants, transfers, assigns, delivers and conveys
to Assignee as of the Effective Date, all of Assignor’s right, title and
interest as Declarant pursuant to the Declaration. Assignor remains responsible
for all liabilities and obligations as Declarant pursuant to the Declaration
which accrue and/or relate to the period prior to the Effective Date.

2. Assumption. Assignee hereby assumes, and agrees to be bound by, all
obligations and liabilities of Assignor as Declarant under the Declaration which
shall arise or be incurred, or which are required to be performed, on and after
the Effective Date.

3. Indemnities. Assignor hereby agrees to indemnify, defend and hold Assignee
harmless from and against any and all losses, damages, liabilities and expenses
(including reasonable attorneys’ fees, court costs and litigation expenses)
which Assignee may suffer, sustain or incur in connection with or with respect
to the obligations, if any, of Declarant to the Villa Owners pursuant to the
Declaration which accrue prior to the Effective Date. Assignee hereby agrees to
indemnify, defend and hold Assignor harmless from and against any and all
losses, damages, liabilities and expenses (including reasonable attorneys’ fees,
court costs and litigation expenses) which Assignor may suffer, sustain or incur
in connection with or with respect to the obligations, if any, of Declarant to
the Villa Owners pursuant to the Declaration which accrue on or subsequent to
the Effective Date.

4. Modification. This Assignment may not be modified except in a writing signed
by both parties.

5. Binding Effect. This Assignment shall inure to the benefit of, and be binding
upon, each of the parties hereto and their respective successors and assigns.

6. Applicable Law. This Assignment shall be governed by, and construed in
accordance with, the laws of the State of Texas.

7. Recitals. The recitals are herein incorporated into this Assignment.

8. Counterparts. This Assignment may be executed in multiple counterparts, each
of which shall be an original and all of which together shall constitute one and
the same instrument.

9. Further Assurances. Each party agrees to execute and deliver to the other
party other or further assurances of the provisions of this Assignment as the
other party may from time to time reasonably request.

[Signatures appear on the following page]

 

Exhibit 7.2(q)-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Assignor and Assignee have executed this Assignment and
Assumption as of the Effective Date.

 

ASSIGNOR:

 

RAIDER RANCH, LP, a Texas limited partnership

By:  

Raider Ranch GP, LLC, a Texas

limited liability company, its general partner

  By:        

Craig W. Spaulding

Manager

 

STATE OF TEXAS

   §   

§

COUNTY OF DALLAS

   §

BEFORE ME, the undersigned, a Notary Public in and for the State of Texas, on
the              day of             , 2013, personally appeared Craig W.
Spaulding, Manager of Raider Ranch GP, LLC, a Texas limited liability company,
the General Partner of Raider Ranch, LP, a Texas limited partnership, and
acknowledged that he executed the foregoing document on behalf of said company
and limited partnership.

 

 

 

Notary Public

My Commission Expires:                         

 

Exhibit 7.2(q)-3



--------------------------------------------------------------------------------

ASSIGNEE:

CHP RAIDER RANCH TX SENIOR HOUSING

OWNER, LLC, a Delaware limited liability company

 

By:     Name:     Title:    

 

STATE OF ________

   §   

§

COUNTY OF ________

   §

BEFORE ME, the undersigned, a Notary Public in and for the State of
            , on the              day of             , 2013, personally appeared
            ,              of CHP Raider Ranch TX Senior Housing Owner, LLC, a
Delaware limited liability company, and acknowledged that he executed the
foregoing document on behalf of said company.

 

 

 

Notary Public

My Commission Expires:                     

 

Exhibit 7.2(q)-4